Acknowledgment
The amendment filed on 16 February, 2021 responding to the Office Action mailed on 16 November, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 21 to 34 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to disclose the a display panel including a hole, a display region and a display region between the hole and the hole peripheral region, comprising: a base substrate including a first groove [BR3] and a second groove [BR2 or BR1] both in the hole peripheral region, the second grove is between the hole and the first groove in the hole peripheral region; a barrier layer on the base substrate; a transistor on the barrier layer; a first electrode coupled to the transistor; a light emitting layer on the first electrode; a second electrode on the light emitting layer; a first inorganic encapsulation layer on the second electrode; an organic encapsulation layer on the first inorganic encapsulation layer; and a second inorganic encapsulation layer on the organic encapsulation layer, wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer are in the second groove [BR2 or BR1], wherein the first inorganic encapsulation layer is in the first groove [BR3], wherein the second inorganic encapsulation layer is not in the first groove.
Claims 22-34 depend directly or indirectly on claim 21 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893